Title: John Barnes to Thomas Jefferson, 12 May 1817
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            George Town
12th May. 1817.
          
          I have the pleasure to hand you the several inclosiers—viz Genl Kosciusko’s 6th Novr Baring Brothers & Co to Buckley &  Abbatt 31st Decr together with Baring & Co 10th feby. the Contents of the latter, recd yesterday very satisfactory.—presume you have ere this—or will soon receive advices to confirm these late remittances—whereby the good Genl will be at ease from his late embarrismts—
          I have long since flattered my self the gratification of paying you (for the last time) my personal respects—in Course of the present summer—although a very unfit subject for the undertaken the many inconveniency’s Attendg such a distant Tour at my time of Life so ill suited to the Accustomed regular hours of ease &a &a together with the very unpleasant Circumstance I labour under—in point of not hearing so well as to join in a general conversation—
          At this Instance however my 2d G. Son—Mr J. Abm  Duryee a promising Young Man of abt 22 years—Educated at Yale College Under the Revered President the late Revd Timy Dwight—and this last Season Attending—The Medical Lectures, under Professor Husac and others in New York—Accompanied with his Amiable Sister Maria not in perfect Health whom I had not seen for 15 yrs passed are now present with me—on a Visit for a Mo or two. I am so taken up with—that I cannot at present fix on a day—or Mo—it must however be at a time most suitable to your not beg absent from Monticello—
          Mr Saml Milligan a Nephew—of Joseph—M—a Deserving Young Man, and Trust Worthy—who has been my Deputy these 3 ys and gives general satisfaction, so that I can savely confide on his performing the several Duties of the Office in my Absence—same as if I was present.
          
            with the greatest Respect I am Dear Sir—Your very Obedt servant
            John Barnes.
          
         